IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT



                               No. 96-6213


LYDIA KAY ONISHEA; RENEE BROWN; CARRIE WHITE;
ARTHUR HOWARD; ARION DAVIS, et al.,


                                             Plaintiffs-Appellants,

                                 versus


JOE S. HOPPER, Commissioner of the Alabama
Department of Corrections; SHIRLIE LOBMILLER,
Warden of the Julia Tutwiler Prison for Women;
STEVE DEES, Warden of the Limestone Correctional
Facility; LYNN HARRELSON, Warden of the Kilby
Prison; CORRECTIONAL HEALTH CARE, INC., Health
care provider of the Alabama Department of Corrections,
et al.,

                                             Defendants-Appellees,

STEWART M. HUGHEY; ADAM LAMAR ROBINSON;
CHUCK STOUDEMIRE,

                                             Intervening Defendants-
                                             Appellees.



                        --------------------------
           Appeal from the United States District Court for the
                        Middle District of Alabama
                        --------------------------


     ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
           (Opinion November 4, 1997, 11th Cir., ___F.3rd___)


                           (January 23, 1998)

Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.*
B Y     T H E   C O U R T :


           A member of this court in active service having requested a poll

on the suggestion of rehearing en banc and a majority of the judges in this

court in active service having voted in favor of granting a rehearing en

banc,

           IT IS ORDERED that the above cause shall be reheard by this

court en banc.    The previous panel's opinion is hereby VACATED.


______________________
*Senior U. S. Circuit Judge Phyllis A. Kravitch has elected to not
participate in further proceedings in this matter pursuant to 28 U.S.C. §
46(c).